Dear Dean Pratt:
You have requested our opinion regarding La. R.S. 14:91.5. Specifically, you request an interpretation of the exemption for "private residences, private clubs, or establishments."
La. R.S. 14:91.5 provides that "It shall be unlawful for any person eighteen years of age or older and under twenty-one years of age to purchase or have public possession of any alcoholic beverage."  The statute further provides in paragraph 3 that the term "public possession" does not include the possession or consumption of any alcoholic beverage in private residences, private clubs, or establishments.
La. R.S. 14:91.1 makes it unlawful for any person seventeen years of age to purchase or possess any alcoholic beverage. La. R.S. 14:91.2 makes it unlawful for any person under the age of seventeen to purchase or possess any alcoholic beverage.
All of the above statutes were enacted in response to23 U.S.C. § 158, a federal statute conditioning portion of the federal highway funds to a state's enactment of a law making unlawful the purchase and public possession of any alcoholic beverage by persons under 21 years of age.
Attorney General Opinion 88-68 addressed the question of what constitutes a "private club" under La. R.S. 14:91.5. In that opinion, this office opined that as state legislation and jurisprudence failed to define the term, it was proper to ascertain its usual meaning as defined in Webster New Twentieth Century Dictionary 2nd Edition. The opinion concludes that a "private club" may be generally defined as a club belonging to a particular group of persons, not common or general, joined to the same end.
Criminal statutes are strictly construed. La. R.S. 14:91.1
and 91.2 do not make consumption of alcoholic beverages unlawful as by their terms they deal only with the purchase or possession of any alcoholic beverage. Also, these two statutes do not limit possession to "public possession" nor do they list any exceptions as does La. R.S. 14:91.5. Therefore, we conclude that the exemptions contained in La. R.S. 14:91.5 apply only to those persons eighteen years of age or older and under twenty-one years of age. These age requirements would apply to the possession or consumption of any alcoholic beverage in private residences, private clubs, or establishments. Persons seventeen or under would not fall under any of the exemptions of La. R.S. 14:91.5.
Mention must also be made of La. R.S. 14:91.3 which makes it unlawful for an adult to purchase on behalf of a person under the age of eighteen any alcoholic beverage. In Garcia on behalfof Garcia v. Jennings, 427 So. 2d 1329 (3rd Cir. 1983), the Court held that adults have a duty not to purchase liquor for minor and furnish it to minor and had the further duty to exercise some degree of control and protection for minor's safety after having furnished liquor to him.
In conclusion, it is the opinion of this office that the exemptions under La. R.S. 14:91.5 apply only to those individuals eighteen years of age or older and under twenty-one years of age.
If you have further questions regarding this or any other matter, please advise.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ___________________________ DAVID G. SANDERS Assistant Attorney General
DGS:maf